 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      POST TENSION CABLES INC,
 7                                                       No. 2:19-CV-01455-RSL-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      ACTUANT CORPORATION,
10                       Defendant.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Plaintiff’s Motion for Order of Dismissal (Dkt. 12) is granted and Defendant’s
17                 Motion to Dismiss (Dkt. 7) is denied as moot. The Complaint is dismissed with
                   prejudice and without costs pursuant to Rule 41(a).
18
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
19
                   Defendants, and to the Hon. David W. Christel.
20

21          Dated this 6th day of December, 2019.
22

23                                                A
                                                  Robert S. Lasnik
24                                                United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
